CONCURRING OPINION OF
HARTWELL, J.
In Simerson v. I. I. S. Nav. Co., 1 Dole 189, the court men tions the cases in which U. S. District Judge Morrow, 47 Fed. 912, and U. S. District Judge De Haven, 93 Fed. 834, decided that the' statute does not exempt seamen’s wages from execution, but- does not decide the question arising in this case. Those decisions may be controlled by provisions in the California statute or by considerations of comity for the judgments of a state court which had been made in those cases.
The act entitled “To Consolidate and Amend the Law Relating to the Garnishee Process to Facilitate the Collection of Debts,” Ch. 35, Laws 1876 (Ch. 135, R. L.), provides: “Whenever the goods or effects of a debtor are concealed in the hands of his attorney, agent, factor or trustee so that they cannot be found to be attached or levied upon, or when debts are due from any such person to a debtor,” the goods and effects and debt “shall be secured” to pay such judgment as the plaintiff shall recover and after judgment, “shall be liable to pay the same.” The plaintiff, “on praying out execution, may direct the officer serving the same to make demand of such agent, attorney, factor or trustee of the goods and effects of the defendant in his *419hands, whose duty it shall be to expose the same to be taken on the execution, also to make demand of such debtor for any debt' or such part thereof as shall satisfy such judgment as may be due to the defendant, and it shall be the duty of such debtor to pay the same,” and after judgment the judge may order that such debts “be attached to answer the judgment debt” and “may order execution to issue to levy the amount due.” The statute, it will be seen, treats the debt as “attached” whether before or after judgment.
The federal statute, enacting that seamen’s wages shall not be subject to attachment, does not except attachments after judgment, and the court has no authority to make the exception. I therefore concur.